Exhibit 10.6

[TEMPLATE USED FOR EXECUTIVE VICE PRESIDENTS OTHER THAN CHIEF FINANCIAL OFFICER]

Pennsylvania Real Estate Investment Trust

2008 Incentive Compensation Opportunity Award

for [Insert Name of Executive],

Executive Vice President

 

     2008 Incentive Opportunity2     

2008 Incentive Range3 - % of Salary

    

Threshold4

  

Target4

   Outperformance4              %            %             %               

Performance Measurement Allocation5

 

2008 Base Salary1

   $                                        

Corporate

        Individual                    %                %               

CORPORATE –    %

      

Measure6

  

Threshold8

  

Target8

   Outperformance8      FFO Per Share7    $             $             $         
     TOTAL 2008 CORPORATE OPPORTUNITY:    $             $             $         
         

 

INDIVIDUAL –    %

    

Measure

  

Threshold

  

Target

   Outperformance     

Compensation Committee

Discretion1

   Committee Discretion    Committee Discretion    Committee
Discretion  
     TOTAL 2008 INDIVIDUAL OPPORTUNITY:    $             $             $
              TOTAL 2008 INCENTIVE OPPORTUNITY:*    $             $            
$           

 

* The amount payable under this award will be paid in cash during the period
January 1, 2009 through March 15, 2009.

The Grantee has read and understands this award, including the endnotes which
describe the terms of the award, and agrees to be bound by such terms. Further,
the Grantee agrees that any amount awarded and paid to the Grantee under this
award shall be subject to PREIT’s “Recoupment Policy” as in effect on the date
the Committee granted this award, and as such policy is subsequently amended.

IN WITNESS WHEREOF, PREIT has caused this 2008 Incentive Compensation
Opportunity Award to be duly executed by its duly authorized officer and the
Grantee has hereunto set his hand on                          , 2008.

 

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST By:  

 

 

Grantee



--------------------------------------------------------------------------------

ENDNOTES

1 “2008 Base Salary” means your regular, basic compensation from Pennsylvania
Real Estate Investment Trust (“PREIT”) and/or a PREIT affiliate for 2008, not
including bonuses or other additional compensation, but including contributions
made by PREIT and/or a PREIT affiliate on your behalf, by salary reduction
pursuant to your election, (i) to an arrangement described in section 401(k) of
the Internal Revenue Code of 1986, as amended (the “Code”), (ii) to a “cafeteria
plan” (as defined in section 125(d) of the Code), and (iii) for a “qualified
transportation fringe” (as defined in section 132(f) of the Code).

2 “2008 Incentive Opportunity” means the opportunity to earn incentive
compensation for 2008, up to         % of your Base Salary, in the event certain
corporate and individual performances are achieved. Corporate performance
relates to PREIT’s cumulative performance with respect to one measure of its
financial results for 2008, while individual performance relates to your
performance within the scope of your responsibilities as an employee of PREIT
and/or a PREIT affiliate.

3 “2008 Incentive Range” means, depending on the level of corporate and
individual performance achieved (i.e., Threshold, Target or Outperformance), the
percentage of your Base Salary that you may earn under this 2008 Incentive
Compensation Opportunity Award. If the corporate performance is between the
Threshold level and the Target level, or between the Target level and the
Outperformance level, the percentage will be interpolated accordingly.

4 With respect to corporate performance, “Threshold” signifies a solid
achievement, which is expected to have a reasonably high probability of
achievement, but which may fall short of expectations. Threshold performance
represents the level of performance that has to be achieved before any of your
potential 2008 Incentive Compensation is earned. The Executive Compensation and
Human Resources Committee (the “Committee”) will decide whether you have met
what the Committee determines to be the “Threshold” level for purposes of your
individual performance. If the Threshold performance level is achieved with
respect to corporate and individual performance, you will earn at least
        % of your 2008 Base Salary as your 2008 Incentive Compensation allocated
to such performances (see note 5). If the Threshold performance level is not met
with respect to corporate performance or your individual performance, you will
not receive any 2008 Incentive Compensation allocated to such corporate
performance or individual performance, as applicable.

With respect to corporate performance, “Target” generally signifies that the
business objectives for the year, which are expected to have a reasonable
probability of achievement have been met. In many situations, this represents
approximately the mid-range of the estimate for FFO Per Share publicly announced
by PREIT at approximately the time that the earnings for the prior fiscal year
are publicly released by PREIT. The Committee will decide whether you have met
what the Committee determines to be the “Target” level for purposes of your
individual performance. If the Target performance level is achieved with respect
to corporate and individual performance, you will earn at least         % of
your 2008 Base Salary as your 2008 Incentive Compensation allocated to such
performances (see note 5).

With respect to corporate performance, “Outperformance” signifies an outstanding
achievement, an extraordinary performance by industry standards, and which is
expected to have a modest probability of achievement. The Committee will decide
whether you have met what the Committee determines to be the “Outperformance”
level for purposes of your individual performance. If the Outperformance level
is achieved with respect to corporate and individual performance, you will earn
        % of your 2008 Base Salary as your 2008 Incentive Compensation allocated
to such performances (see note 5).

5 “Performance Measurement Allocation” means the percent by which your 2008
Incentive Compensation is allocated between corporate performance and your
individual performance. For example, if your base salary is $200,000, and
        % of your 2008 Incentive Compensation is allocated to corporate
performance and         % is allocated to your individual performance, you will
earn $             (        % of         % of $200,000) of your 2008 Incentive
Compensation if the Outperformance level of the corporate performance is
achieved and $            (        % of         % of $200,000) of your 2008
Incentive Compensation if the Outperformance level of your individual
performance is achieved.

6 The “Measure” is the business criterion on which corporate performance is
based.

7 “FFO Per Share” means, with respect to each diluted share of beneficial
interest in PREIT, “funds from operations” of PREIT, as reported to the public
by PREIT for 2008.

 

- 2 -



--------------------------------------------------------------------------------

8 In the event of a Major Transaction, the Committee shall have the authority
(i) to adjust the Threshold, Target and Outperformance levels set forth in this
award and (ii) to adjust the minimum FFO Per Share that is required in note 9
before any payment based on individual performance may be made. Such
adjustment(s) may be made in such manner as the Committee deems appropriate in
its sole discretion, subject to the requirement that (i) the same adjustment to
performance levels shall be made to the 2008 Incentive Compensation Opportunity
Awards granted to all officers of PREIT and PREIT affiliates and (ii) the same
adjustment to the minimum FFO Per Share shall be made to all such awards granted
to all such officers who are subject to such minimum. A Major Transaction shall
include a sale or purchase of one or more properties by PREIT or a direct or
indirect subsidiary of PREIT, the issuance or repurchase of equity by PREIT or a
direct or indirect subsidiary of PREIT, or a business combination involving
PREIT or a direct or indirect subsidiary of PREIT. The Committee shall not be
obligated to make any adjustment(s). If the Committee elects to make an
adjustment, it shall be free to take such factors into account as it deems
appropriate under the circumstances in its sole discretion. Further, in the case
of a Major Transaction that also constitutes a “Change of Control” of PREIT (as
defined in your employment agreement), the Committee shall have the authority,
in its sole discretion, to accelerate the payment of your 2008 Incentive
Compensation.

9 The Committee has the sole discretion to set the measure for your individual
performance for 2008 and to determine the level of individual performance you
have achieved. However, regardless of your individual performance, no 2008
Incentive Compensation based on your individual performance will be paid if FFO
Per Share (see note 7) is less than $             (subject to adjustment by the
Committee – see note 8).

 

- 3 -